DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 13 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 23 and 33-37, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 03/11/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Cary Kappel on 6/28/2022.
The application has been amended as follows: 
Claim 28 is incorporated into Claim 13 so that Claim 13 reads:

A tempered and coated steel sheet having a composition comprising the following elements, expressed in percentage by weight: 
0.17% ≤ carbon ≤ 0.25%,
1.8% ≤ manganese ≤ 2.3%,
0.5% ≤ silicon ≤ 2.0%,
0.03 ≤ aluminum ≤ 1.2%,
sulphur ≤ 0.03%,
phosphorus ≤ 0.03%,
the remainder of the composition composed of iron and unavoidable impurities caused by processing,
the microstructure of said steel sheet comprising in area fraction, 4 to 20% residual austenite, 0 to 15% of ferrite, 40 to 85% tempered bainite and a minimum of 5% of tempered martensite, wherein the cumulated amounts of tempered martensite and residual austenite is between 10 and 30%, and 
a yield strength above 700 MPa, an ultimate tensile strength above 950 MPa, a hole elongation ratio above 18%, a total elongation above 12%,
and wherein the tempered martensite is composed of laths elongated in one direction inside each grain issued from a primary austenite grain, in which iron carbide sticks which are 50 to 200 nm long are precipitated between the laths.

Claim 28 is cancelled.
The portion of Claim 33 reading “A method of production of a tempered and coated steel sheet according to claim 13” is amended to read “A method of production of the tempered and coated steel sheet according to claim 13”.

Response to Arguments
Applicant’s arguments, see P. 7-18, filed 05/24/2022, with respect to the 35 USC 103 rejections have been fully considered and are persuasive.  The 35 USC 103 rejections have been withdrawn. 


Allowable Subject Matter
Claims 13-18, 20, and 23-37 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 13 requires the features as laid out in the amendment above. 
The closest prior art of record is Nonaka et al. (US-8137487-B2), hereinafter Nonaka.
Nonaka does not teach or suggest the claimed the tempered martensite is composed of laths elongated in one direction inside each grain issued from a primary austenite grain, in which iron carbide sticks which are 50 to 200 nm long are precipitated between the laths.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J GUSEWELLE/               Examiner, Art Unit 1734                                                                                                                                                                                         
/ANTHONY J ZIMMER/               Primary Examiner, Art Unit 1736